ORDER

PER CURIAM:
The Petition for Allowance of Appeal is granted and the Judgment of the Superior Court, No. 1192 Pittsburgh 1993, dated July 19, 1994 is hereby REVERSED and REMANDED to that Court for consideration of the merits of the Appeal. As the trial court’s designation of himself as “master” is *201without effect to transform the trial court into a master within the meaning of the Rules of Civil Procedure and as the trial court entertained and ruled on the post-trial motions, the appeal is not untimely. Cf In re: Appeal of the Borough of Churchill, 525 Pa. 80, 575 A.2d 550 (1990).
MONTEMURO, J., is sitting by designation.